EXHIBIT 10.1

 



Dated                                       2014

 

 

(1) DIMITRY GENKIN

 

AND

 

(2) FDS PHARMA

 

AND

 

(3) LIPOXEN TECHNOLOGIES LIMITED

 

AND

 

(4) XENETIC BIOSCIENCES INC

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY ASSIGNMENT

 

 

 

 

 

 

 

 

KEYSTONE LAW

53 Davies Street, London W1K 5JH
DX: 2307 Victoria
Telephone: 020 7152 6550
Fax: 0845 458 9398
enquiries@keystonelaw.co.uk
www.keystonelaw.co.uk

 

 



1

 

 

THIS DEED is dated                                       2014

 

PARTIES

 

(1)DMITRY GENKIN a citizen of the Russian Federation with an address of ("the
First Assignor");

 

(2)FDS PHARMA a limited partnership formed under the laws of England and Wales
with limited partnership number LP005073 whose registered office is at 82 St
John Street, London, EC1M 4JN (the "Second Assignor"/"FDS")

 

together the "Assignors"

 

(3)LIPDXEN TECHNOLOGIES LIMITED incorporated and registered in England and Wales
with company number 03401495 whose registered office is at 5th Floor,15
Whitehall, London, SW1A 2DD ("the Assignee"/"Lipoxen");

 

(4)XENETIC BIOSCIENCES INC. a Nevada corporation with its principal office and
place of business at 99 Hayden Ave, Suite 230, Lexington, MA and the ultimate
parent company of the Assignee ("Xenetic"); and

 

BACKGROUND

 

(A)Lipoxen and FDS entered into an Agreement for the Provision of Manufacturing
and Clinical Development Services (the "PMCDS") dated 10 October 2005 by which
FDS was to be granted Milestone Shares through several Milestone Allotments set
forth in Schedule 2 of the PMCDS in return for services;

 

(B)The Parties having now agreed that all obligations under the PMCDS have been
discharged or are hereby varied, the PMCDS is deemed to have expired pursuant to
Clause 10.1 of the PMCDS;

 

(C)On or about 2 June 2009 the Assignors and the Assignee entered into an oral
agreement for the assignment of Intellectual Property Rights on the same terms
as provided herein;

 



2

 

 

(D)The Assignee entered into a Collaboration, Licence and Development Agreement
dated 11 November 2009 with Pharmasynthez ZAO and a separate Agreement on
Co-Development and the Terms of Exclusive License dated 4 August 2011 with
Synbio LLC (collectively, the "Pharms and Synbio Agreements");

 

(E)The Assignors have and continue to take part in work on behalf of
Pharmsynthez LAO and Synbio LLC and through this work have provided and will
provide an inventive contribution to the Lipoxen Technology;

 

(F)The Assignors continue to work on the Lipoxen Technology outside the scope of
the Pharms and Synbio Agreements and the PMCDS and thereby to contribute
inventive input into the Lipoxen Technology;

 

(G)in consideration of the grant of the Shares provided by Xenetic as set out in
Clause 4 herein to the Second Assignor, the Assignors wish to assign to the
Assignee all right, title and interest they may have in the Intellectual
Property Rights created by either of them during the course of their work on
behalf of, or in collaboration with, the Assignee;

 

(H)The Parties wish to confirm in writing the variation to and expiry of the
PMCDS, the issuance of Shares in full satisfaction of the Assignee's obligation
under the PMCDS and the oral agreement of June 2009 regarding the assignment of
Intellectual Property Rights from the Assignors to the Assignee.

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

The following definitions and rules of interpretation apply in this Deed.

 


1.1 Definitions:

 

Agreement: means this agreement between the Parties set out above and executed
as a Deed.

 

Arising IP Rights: means any and all Intellectual Property Rights arising from
or in relation to the work carried out by the Assignors by or on behalf of the
Assignee pursuant to the Pharms and Synbio Agreements.

 



3

 

 

Assigned IP Rights: means the Intellectual Property Rights hereby assigned by
the Assignors to the Assignee pursuant to this Agreement.

 

Business Day: means a day other than a Saturday, Sunday or public holiday in
England when banks in London are open for business.

 

Confidential Information: means any and all data, results, know-how, show-how,
software, algorithms, trade secrets, plans, forecasts, analyses, evaluations,
research, technical information, business information, financial information,
business plans, strategies, customer lists, marketing plans or other information
whether oral, in writing, in electronic form or in any other form, and any
physical items, compounds, components or other materials disclosed before, on or
after the date of the PMCDS by one party to the other party which is either
designated as confidential or which is of a confidential nature.

 

Delivery Materials: means the most up-to-date and complete data, media,
documents, reports and any other information or writing in the Assignors'
possession relating to the Assigned IP Rights.

 

FDS Contracts: means any contract between FDS and a third party relating to the
Services (as defined in the PMCDS) including without limitation the Cell Line
Agreement, the CRO Agreement and the Sub-contracting Agreements (as defined in
the PMCDS).

 

Foreground: means all Intellectual Property Rights created or arising in the
course of the provision of the Services (as defined in the PMCDS) including but
not limited to:

(a)the results of any and all information, data and know how generated or
arising out of the Clinical Trials (as defined in the PMCDS) and all
Intellectual Property Rights relating thereto;

(b)any and all Intellectual Property Rights created by or on behalf of FDS
relating to conjugates of (i) PSA and insulin; and (ii) PSA and interferon;

(c)the Master Cell Lines (as defined in the PMCDS);

(d)any and all unmodified or modified derivatives, progeny or other substance
created or generated through use of the Master Cell Lines by or on behalf of FDS
in the course of the provision of the Services and all Intellectual Property
Rights relating thereto; and

(e)any and all Intellectual Property Rights created by or on behalf of FDS
relating to the method of manufacturing insulin and interferon from the Master
Cell Lines and the process of creating conjugates of PSA and insulin and PSA and
interferon.

 

ImuXen Patents: means the Patents set out in Schedule 2 to this Agreement
including any continuations, continuations in part, extensions, reissues,
divisions, and any patents, supplementary protection certificates and similar
rights that are based on or derive priority from the foregoing.

 



4

 

 

Intellectual Property Rights: means patents, utility models, rights to
inventions, copyright and neighbouring and related rights, trade marks and
service marks, business names and domain names, rights in get-up and trade
dress, goodwill and the right to sue for passing off or unfair competition,
rights in designs, database rights, rights in data, rights to use, and protect
the confidentiality of, confidential information (including know-how and trade
secrets) and all other intellectual property rights, in each case whether
registered or unregistered and including all applications and rights to apply
for and be granted, renewals or extensions of, and rights to claim priority
from, such rights and all similar or equivalent rights or forms of protection
which subsist or will subsist now or in the future in any part of the world.

 

Lipoxen Background: means all Intellectual Property Rights belonging to or
licensed to Lipoxen at the Commencement date of the PMCDS including without
limitation the PolyXen Patents.

 

Lipoxen Technology: means

(a)the ImuXen Technology namely the advanced platform vaccine delivery
technology that employs novel liposome constructs to boost the effectiveness of
DNA, protein and polysaccharide vaccines that is described in detail in the
ImuXen Patents;

(b)the PolyXen Technology namely the multifaceted platform technology that
employs PSA to prolong the active life and improve the pharmacokinetics of
therapeutic proteins and peptides, as well as conventional drugs, that is
described in detail in the PolyXen Patents;

(c)the PSA Technology relating to the manufacture of PSA and/or PSA Derivatives;
and

(d)the Oncohist Technology means the multifaceted platform technology histone
H1.3 that allows the development of anticancer drugs as described in detail in
the Oncohist Patents.

 

Oncohist Patents: means the Patents set out in Schedule 3 to this Agreement
including any continuations, continuations in part, extensions, reissues,
divisions, and any patents, supplementary protection certificates and similar
rights that are based on or derive priority from the foregoing.

 

Parties: means Dimitry Genkin, FDS, Lipoxen and Xenetic and "Party" shall mean
one of them.

 

Pharms: means Pharmsynthez ZAO.

 

PMCDS: means the Agreement for the Provision of Manufacturing and Clinical
Development Services between FDS and the Assignee dated 10 October 2005.

 

PSA: means any polymer containing tow or more sialic acid residues, including
the natural polymer polysialic acid, the chemical formula for which is set out
in Schedule 4 to this Agreement.

 



5

 

 

PSA Derivatives: means any derivative of POLYSIALIC ACID, which shall include
but not be limited to, covalent, non-covalent or reversible complexes which
involve one or more sialic acid residue.

 

PolyXen Patents: means the Patents set out in Schedule 5 to this Agreement
including any continuations, continuations in part, extensions, reissues,
divisions, and any patents, supplementary protection certificates and similar
rights that are based on or derive priority from the foregoing.

 

Shares: means the three million two hundred and fifty-five thousand, seven
hundred and eighty-four (3,244,784) common shares of Xenetic (XBIO) stock.

 

Synbio: means Synbio LLC.

 

2. OWNERSHIP AND ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

 

2.1 The Assignors hereby assign to the Assignee absolutely with full title
guarantee all right, title and interest in and to any and all Intellectual
Property Rights created by the Assignors jointly or separately during the course
of their work on behalf of, or in collaboration with, the Assignee or otherwise
which relates to the Lipoxen Technology. This includes, but is not limited to:

 

2.1.1 all Intellectual Property Rights with respect to the work which is within
the scope of the PMCDS;

 

2.1.2 the Foreground;

 

2.1.3 the Arising IPR;

 

2.1.4 all Intellectual Property Rights created outside the scope of the PMCDS,
the Pharms and Synbio Agreements and which is related to:

 

2.1.4.1 the use of histone HI, including, but not limited to Histone HI .4, for
the siRNA delivery;

 

2.1.4.2 the use of Histone generally as a delivery platform;

 

2.1.4.3 the use of PSA as a delivery platform for the treatment of central
nervous system ("CNS") syndromes;

 

2.1.4.4 the use of Xenetic Intellectual Property Rights for the development of
treatments for new indications; and

 

2.1.4.5 the use of PSA as a delivery platform of a therapeutic across the blood
brain barrier.

 

2.1.5 any other Intellectual Property Rights related to the Lipoxen Technology.
collectively, the "Assigned IP Rights".

 



6

 

 

2.2 The assignment includes all right title and interest to:

 

2.2.1 any patent application or right to apply for a patent:

 

2.2.1.1 the right to claim priority from and to prosecute and obtain grant of
patent; and

 

2.2.1.2 the right to file divisional applications based thereon and to prosecute
and obtain grant of patent on each and any such divisional application.

 

2.2.2 in respect of each and any invention disclosed in a patent, the right to
file an application, claim priority from such application, and prosecute and
obtain grant of patent or similar protection in or in respect of any country or
territory in the world;

 

2.2.3 the right to extend to or register in or in respect of any country or
territory in the world each and any patent, and each and any of applications
comprised in a patents or filed as aforesaid, and to extend to or register in,
or in respect of, any country or territory in the world any patent or like
protection granted on any of such applications.

 

2.2.4 the absolute entitlement to any patents granted pursuant to any of the
applications comprised in a patent or filed as aforesaid.

 

2.3 The assignment includes the right to bring, make, oppose, defend, appeal
proceedings, claims or actions and obtain relief (and to retain any damages
recovered) in respect of any infringement, or any other cause of action arising
from ownership, of any of the Assigned IP Rights, whether occurring before on or
after the date of this Agreement.

 

3. FURTHER ASSURANCES

 

3.1 The Assignors appoint the Assignee to be their attorney in their name and on
their behalf to execute documents, use the Assignors' names and do all things
that are necessary or desirable for the Assignee to obtain for itself or its
nominee the full benefit of Clauses 2 and 3.

 

3.2 This power of attorney is irrevocable and is given by way of security to
secure the performance of the Assignors' obligations under this Clause and the
proprietary interest of the Assignee in the Assigned IP Rights and so long as
such obligations of the Assignors remain undischarged, or the Assignee has such
interest, the power may not be revoked by the Assignors, save with the consent
of the Assignee.

 

3.3 The Assignee may, in any way it thinks fit and in the name and on behalf of
the Assignors:

 

3.3.1 take any action that this Agreement requires the First or Second Assignor
to take;

 



7

 

 

3.3.2 exercise any rights which this Agreement gives to the First or Second
Assignor; and

 

3.3.3 appoint one or more persons to act as substitute attorney(s) for the First
or Second Assignor and to exercise such of the powers conferred by this power of
attorney as the Assignee thinks fit and revoke such appointment.

 

3.4 The Assignors undertake to ratify and confirm everything that the Assignee
and any substitute attorney does or arranges or purports to do or arrange in
good faith in exercise of any power granted under this clause.

 

3.5 To the extent that any rights, title and interests, including all
Intellectual Property Rights anywhere in the world, whether registered or not,
and all benefits and rights to sue or obtain relief for any past, current or
future infringement or violation of such rights, in and to the Assigned IP
Rights (or any part thereof) in any country of the world may remain or become
vested in the First or Second Assignor they shall and hereby agree, at the
Assignee's prior written request and expense, to irrevocably assign, transfer
and convey and/or undertake to procure that such related corporations shall
irrevocably assign, transfer and convey, absolutely and unconditionally, to the
Assignee, the said right, title and interest by way of agreement in a form
substantially similar to the assignment provisions of this Agreement save that
no payment shall be made by the Assignee in addition to that made pursuant to
this Agreement in consideration of the said confirmatory assignment, transfer,
conveyance or procurement thereof.

 

3.6 The Assignors agree and confirm that, other than the Shares, no additional
sums, royalties, payments and/or other charges of any kind shall be directly
payable by the Assignee to the Assignors under this Agreement for the assignment
and conveyance of the Assigned IP Rights.

 

3.7 At the Assignee's prior written request and expense, the Assignors each
undertake to do any and all acts and execute any and all documents in such
manner and at such location as may be required by the Assignee in the Assignee's
discretion to:

 

3.7.1 protect, perfect or enforce any of the rights, privileges and entitlements
granted or promised to the Assignee by this Agreement; and

 

3.7.2 enable the Assignee to pursue or prosecute any application in respect of
the Assigned IP Rights to registration in favour of the Assignee or such other
party as the Assignee may direct. For the purposes of the provisions above and
without prejudice to its generality, the Assignors each hereby undertake at the
request of the Assignee to sign and execute such formal assignment documents as
may be required by the relevant registries anywhere in the world, in the form
required by such registry.

 



8

 

 

3.8 The Assignors each undertake to reasonably cooperate with the Assignee in
any proceedings for infringement of any Assigned IP Rights, including providing
such information as the Assignee may reasonably request, provided that the
Assignee shall reimburse any costs or expenses incurred by the Assignors in
providing such cooperation.

 

3.9 The Assignors hereby authorise the recording of this Agreement with the
relevant patent or other Intellectual Property Rights registries anywhere in the
world by agents appointed by the Assignee.

 

3.10 The Assignors shall upon a written request from the Assignee or Xenetic,
furnish, deliver, divulge, transfer, disclose, impart or otherwise communicate
to the Assignee, the most up-to-date and complete data, media, documents,
reports and any other information or writing in their possession and/or control
relating to the Assigned IP Rights (the "Delivery Materials").

 

3.11 The Assignors shall at the request of the Assignee:-

 

3.11.1 provide the Assignee, free of charge, with up to 90 days of consultancy
services at the Assignee's premises in the UK or the US to assist the Asssignee
to understand the Assigned IP Rights; and/or

 

3.11.2 provide samples, in a form reasonably satisfactory to the Assignee, of
any physical materials (including cell lines) created or developed by either of
the Assignors either (a) pursuant to the PMCDS; or (b) otherwise and which
relate directly to the Lipoxen Technology. Title to any such physical
deliverables will pass to the Assignee on receipt by the Assignee of the
relevant samples.

 

3.12 A failure to provide the Delivery Materials within 90 days of such a
written request or to comply with the provisions of Clause 3.11 of this
Agreement will result in a claim

for damages against the Assignors up to a sum equivalent to the value of the
Shares issued pursuant to this Agreement.

 



9

 

 

4. CONSIDERATION FOR ASSIGNMENT

 

4.1 In consideration for assigning the Assigned IP Rights to the Assignee (which
is owned by Xenetic) and pursuant to Clause 5.6 of the PMCDS, the Second
Assignor, which is owned in part by the First Assignor, shall be granted three
million two hundred and fifty-five thousand, seven hundred and eighty-four
(3,244,784) common shares of Xenetic (XBIO) stock (the "Shares") by way of board
grant to properly effect such issue of stock and ratify this Agreement.

 

4.2 In connection with the Share issuance, the Second Assignor represents and
warrants to Xenetic and the Assignee that all the representations and warranties
set forth on Schedule 1 hereto are true and correct in all respects.

 

4.3 Additionally, in connection with the Shares issuance, the Second Assignor
agrees to abide by the requirements of Xenetic set forth in Schedule 1 hereto.

 

4.4 The Assignors have each reviewed with their own tax advisors the tax
consequences of the transaction as contemplated by this Agreement. With respect
to such matters, the Assignors warrant and represent that, individually and
jointly, they are relying solely on advice received by them from their own tax
advisors and not on any written or oral statements or representations of the
Company or any of its agents or advisors. The Assignors understand that,
individually and jointly, they shall be solely responsible for any tax
liability, charge or other impost made upon them that may arise as a consequence
of this Agreement and hereby fully indemnify the Company and the Assignee
against any such claim howsoever arising.

 

4.5 The Assignors hereby agree that the payment referred to in Clause 4.1 shall
extinguish any and all remaining obligations under Clause 5 of the PMCDS and
that upon the grant of the Shares, no further consideration will be due to
either of them pursuant to the PMCDS or otherwise.

 

5. Expiry of the PMCDS

 

5.1 The Parties hereby agree a variation to the PMCDS to provide that those
obligations under the PMCDS that remain as at the date of this Agreement still
to be discharged are hereby deemed to have been discharged and that, upon the
share issue pursuant to Clause 4.1 above, the PMCDS will expire pursuant to
Clause 10.1 of that Agreement.

 



10

 

 

5.2 Within 90 days of the expiry of the PMCDS, the Second Assignor shall
complete the following acts set out at clause 11.1 of the PMCDS to the extent
they have not already been completed:

 

5.2.1 provide to the Assignee a detailed report setting out the progress it has
made with the Development Programme (as defined in the PMCDS);

 

5.2.2 provide to the Assignee all data (including without limitation clinical
trials data) know-how and materials generated by or on behalf of the Second
Assignor in connection with the provision of Services (as defined in the PMCDS)
and do all such further things as are necessary or desirable to ensure that the
Assignee is entitled and able to utilise all such data, know-how and materials;

 

5.2.3 hereby assign (to the extent title has not previously passed pursuant to
the PMCDS) to the Assignee all of the Foreground;

 

5.2.4 return or (at the Assignee's option) destroy all other data, know-how and
materials provided to the Second Assignor by the Assignee or generated by the
Second Assignor in connection with the provision of Services as defined in
PMCDS.

 

5.3 All rights or remedies of each of the Parties arising from any breach of the
PMCDS shall continue to be enforceable.

 

5.4 The Second Assignor shall no longer be licensed to use or otherwise exploit
in any way, either directly or indirectly the Lipoxen Background or the
Foreground and the Second Assignor shall and shall procure that its Appointed
CRO shall, forthwith cease all activities requiring a licence from the Assignee.

 

5.5 At the written request of the Assignee, the Second Assignor shall assign to
the Assignee any one or all of the FDS Contracts.

 



11

 

 

5.6 The following clauses of the PMCDS shall continue in full force and effect:
1, 2.13, 5.11, 5.12, 6.1, 6.4, 6.5, 7.1, 7.5, 8,9.

 

5.7 Each of the Assignee and the Second Assignor shall return to the other
within a reasonable period of time all Confidential Information and any copies
thereof disclosed to it by the other party.

 

6. WARRANTIES AND INDEMNITIES

 

6.1 The Assignors warrant and represent jointly and severally to the Assignee
and Xenetic that:-

 

6.1.1 jointly or separately they are the sole legal and beneficial owners of,
and own all the rights and interests in the Assigned IP Rights;

 

6.1.2 neither of the assignors has prior to the date of this Agreement and will
not thereafter assign or licence or purport to assign or licence any of the
Assigned IP Rights to any third party;

 

6.1.3 neither of the Assignors is aware of any infringement or likely
infringement of, or any challenge or likely challenge to the Assigned IP Rights;

 

6.1.4 the Assignors will notify the Assignee in writing if any of the Delivery
Materials includes any materials which are proprietory to or the confidential
information of Pharms or Synbio;

 

6.1.5 the Assignors have disclosed to the Assignee any and all FDS Contracts in
existence as at the date of this Agreement;

 

6.1.6 each of the Assignors will comply with the restrictions set out in Clause
6.6;

 

6.1.7 the Assignors have disclosed to the Assignee any and all relationships
with third parties (including employment, consultancy or other agreements) which
would prevent or restrict either of them from assigning to the Assignee any and
all Intellectual Property Rights created by either of them relating to the
Lipoxen Technology; and

 

6.1.8 so far as either of them is aware, exploitation of the Assigned IP Rights
will not infringe the rights of any third party.

 



12

 

 

6.2 The Assignors jointly and severally shall indemnify each of the Assignee and
Xenetic against all liabilities, costs, expenses, damages or losses (including
any direct or indirect consequential losses, loss of profit, loss of reputation
and all interest, penalties and legal costs (calculated on a full indemnity
basis) and all other reasonable professional costs and expenses) suffered or
incurred by the Assignee arising out of or in connection with:

 

6.2.1 any breach by the First or Second Assignor of the warranties in Clause 6.1
above and Schedule 1 hereto;

 

6.2.2 the enforcement of this Agreement; and

 

6.2.3 any claim brought against either the Assignee or Xenetic or both of them
by Pharms or Synbio arising out of the acts or omissions of the First or Second
Assignors in relation to the Pharms and Synbio Agreements.

 

6.3 Nothing in this clause shall restrict or limit the Assignee's or Xenetic's
general obligation at law to mitigate a loss it may suffer or incur as a result
of an event that may give rise to a claim under this indemnity.

 

6.4 This indemnity shall apply whether or not the Assignee or Xenetic has been
negligent or at fault.

 

6.5 The Assignors each agree not to sue, commence, voluntarily aid in any way,
prosecute or cause to be commenced or prosecuted against the Assignee, any of
its Group companies, its assigns, transferees, representatives, principals,
agents, officers or directors any action, suit or other proceeding concerning
the Assigned IP Rights in this jurisdiction or any other.

 

6.6 The Assignors will not do or authorise to be done any act that would, if
carried out in the United Kingdom, amount to an infringement of the ImuXen
Patents, the PolyXen Patents or the Oncohist Patents.

 

7. GOVERNING LAW AND JURISDICTION

 

7.1 This Agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

7.2 Each Party irrevocably agrees that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 



13

 

 

8. GENERAL

 

Force majeure

 

8.1 No Party shall have any liability or be deemed to be in breach of this
Agreement for any delays or failures in performance of this Agreement that
result from circumstances beyond the reasonable control of that Party. The Party
affected by such circumstances shall promptly notify the other Party in writing
when such circumstances cause a delay or failure in performance and when they
cease to do so.

 

Amendment

 

8.2 No variation of this Agreement shall be effective unless it is in writing
and signed by the parties (or their authorised representatives).

 

Third party rights

 

8.3 No one other than a party to this Agreement, their successors and permitted
assignees, shall have any right to enforce any of its terms.

 

Waiver

 

8.4 No failure or delay by a party to exercise any right or remedy provided
under this Agreement or by law shall constitute a waiver of that or any other
right or remedy, nor shall it preclude or restrict the further exercise of that
or any other right or remedy. No single or partial exercise of such right or
remedy shall preclude or restrict the further exercise of that or any other
right or remedy.

 

Invalid clause

 

8.5 If any provision or part-provision of this Agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under this Clause
shall not affect the validity and enforceability of the rest of this Agreement.

 

No agency

 

8.6 Save for the provisions of Clause 3 above, no Party shall act or describe
itself as the agent of the other nor shall it make or represent that it has
authority to make any commitments on the other's behalf.

 



14

 

 

Interpretation

 

8.7 In this Agreement:

 

8.7.1 the headings are used for convenience only and shall not affect its
interpretation;

 

8.7.2 references to persons shall include incorporated and unincorporated
persons; references to the singular include the plural and vice versa; and
references to the masculine include the feminine;

 

8.7.3 references to clauses and Schedules mean clauses of and schedules to this
Agreement unless otherwise specified; and

 

8.7.4 references to the grant of "exclusive" rights shall mean that the person
granting the rights shall neither grant the same rights (in the same field and
territory) to any other person, nor exercise those rights itself.

 

Notices

 

8.8 Any notice given to a party under or in connection with this Agreement shall
be in writing and shall be:

 

8.8.1 In the case of the Assignor, delivered by hand or pre-paid first-class
post or other next working day delivery service at the address above or any
subsequent address as may be notified by the Assignor to the Assignee;

 

8.8.2 In the case of the Assignee:

 

8.8.2.1 delivered by hand or by pre-paid first-class post or other next working
day delivery service at its registered office (if a company) or its principal
place of business (in any other case); or

 

8.8.2.2 sent by fax to its main fax number.

 

8.9 Any notice shall be deemed to have been received:

 

8.9.1 if delivered by hand, on signature of a delivery receipt;

 

8,9.2 if sent by pre-paid first-class post or other next working day delivery
service, at 9.00 am on the second Business Day after posting.

 

8.9.3 if sent by fax, at 9.00 am on the next Business Day after transmission.

 

8.10 Clause 8.9 does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.

 

Further action

 

8.11 Each Party agrees to execute, acknowledge and deliver such further
instruments and do all further similar acts as may be necessary or appropriate
to carry out the purposes and intent of this Agreement.

 



15

 

 

Announcements

 

8.12 No Party shall make any press or other public announcement concerning any
aspect of this Agreement, or make any use of the name of the other Party in
connection with or in consequence of this Agreement. without the prior written
consent of the other Party.

 

Entire agreement

 

8.13 This Agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances.
warranties. representations and understandings between them, whether written or
oral, relating to its subject matter.

 

8.14 Each party agrees that it shall have no remedies in respect of any
statement, representation, assurance or warranty (whether made innocently or
negligently) that is not set out in this agreement. Each party agrees that it
shall have no claim for innocent or negligent misrepresentation or negligent
misstatement based on any statement in this agreement.

 



16

 

 

This Agreement has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it:

 

Executed as a deed by DIMITRY GENKIN. in the presence of

 

/s/ Kirill Surkov                            

 

Name, address and occupation of witness                    DIMITRY GENKIN

 

 

 

Executed as a deed by FDS PHARMA, acting by [name of first Partner], a partner
and [name of second partner]. a partner, in the presence of

 

/s/ Kirill
Surkov                                                                  /s/
DIMITRY GENKIN

_____________________________                          _______________________

Name, address and occupation of witness                    Partner

 

 

 

Executed as a deed by Lipoxen Technologies Limited. acting by M. Scott Maguire,
a director and [name of second director]. a director/secretary. in the presence
of

 

/s/

_____________________________                          _______________________

Name, address and occupation of witness                    Director/Secretary

 

 

 

Executed as a deed by Xenetic Biosciences INC, acting by [name of first
director]. a director and [name of second director], a director/secretary. in
the presence of



 

/s/

_____________________________                          _______________________

Name, address and occupation of witness                    Director/Secretary

 

 

17

 

 



Schedule 1

 

Representations, Warranties and Covenants of FDS

 

1.              Organization; Authority. FDS is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite limited partnership power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by FDS and performance by FDS of the transactions contemplated by
this Agreement have been duly authorized by all necessary limited partnership or
other applicable like action, on the part of FDS. This Agreement has been duly
executed by FDS, and when delivered by FDS in accordance with the terms hereof,
will constitute the valid and legally binding obligation of FDS, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.

 

2.              No Conflicts. The execution, delivery and performance by FDS of
this Agreement and the consummation by FDS of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
FDS, (ii) conflict with, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which FDS is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to FDS, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of FDS to perform its obligations
hereunder.

 

3.              Investment Intent. FDS understands that the Shares are
"restricted securities" and have not been registered under the Securities Act of
1933, as amended (the "Securities Act") or any applicable state securities law
and is acquiring the Shares as principal for its own account and not with a view
to, or for distributing or reselling such Shares or any part thereof in
violation of the Securities Act or any applicable state securities laws. FDS is
acquiring the Shares hereunder in the ordinary course of its business. FDS does
not presently have any agreement, plan or understanding, directly or indirectly,
with any person to distribute or effect any distribution of any of the Shares
(or any securities which are derivatives thereof) to or through any person or
entity; FDS is not a registered broker-dealer under Section 15 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), or an entity engaged in a
business that would require it to be so registered as a broker-dealer.

 

4.              Investor Status. At the time FDS was offered the Shares, it was,
and at the date hereof it is, either (i) an "accredited investor" as defined in
Rule 501(a) under the Securities Act or (ii) not a "U.S. person" as defined in
Rule 902 of Regulation S of the Securities Act.

 

5.              General Solicitation. FDS is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

 



18

 

 

6.             Experience of FDS. FDS, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. FDS is able to bear the economic risk of an investment
in the Shares and, at the present time, is able to afford a complete loss of
such investment.

 

7.             Access to Information. FDS acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of Xenetic concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about Xenetic and its subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
Xenetic possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. FDS has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Shares.

 

8.             Brokers and Finders. No person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon Xenetic or FDS for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of FDS.

 

9.             Independent Investment Decision. FDS has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement. FDS
understands that nothing in this Agreement or any other materials presented by
or on behalf of Xenetic to it in connection with the purchase of the Shares
constitutes legal, tax or investment advice. FDS has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

 

10.          Reliance on Exemptions. FDS understands that the Shares being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that Xenetic
is relying in part upon the truth and accuracy of, and FDS's compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of FDS set forth herein in order to determine the availability of such
exemptions and the eligibility of FDS to acquire the Shares.

 

11.          No Governmental Review. FDS understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

12.          Regulation M. FDS is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by FDS.

 



19

 

 

13.          Residency. FDS's offices in which its investment decision with
respect to the Shares was made are located at the address immediately below FDS
name on its signature page hereto.

 

14.          FDS understands that the Shares and any securities issued in
respect of or exchange for the Shares, may be notated with one or all of the
following legends:

 

"THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933."

 

Any legend required by the securities laws of any state to the extent such laws
are applicable to the Shares represented by the certificate, instrument, or book
entry so legended.

 



20

 

 

Schedule 2

 

ImuXen Patents

 

Refer to Schedule 6 "Master Patent List", which includes the Schedule 2 "ImuXen
Patents".

 

 

 

 

 



21

 

 

Schedule 3

 

Oncohist Patents

 

Refer to Schedule 6 "Master Patent List", which includes the Schedule 3
"Oncohist Patents".

 

 

 

 

 



22

 

 

Schedule 4

 

PSA chemical formula

 

 

 

 

 

 

[***]

 

 

 

 

 



23

 

 

Schedule 5

 

PolyXen Patents

 

Refer to Schedule 6 "Master Patent List", which includes the Schedule 5 "PolyXen
Patents''.

 

 

 

 

 



24

 

 



Schedule 6

 

Master Patent List

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

25

 



 



Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

26

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

27

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

28

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

29

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

30

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

31

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 



32

 

 

Schedule 6

 

Master Patent List



 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 



 

 

33



 

 

 

 

 

 

 

 